Qua, J.
This bill is brought under G. L. (Ter. Ed.) c. 175, § 113, and G. L. (Ter. Ed.) c. 214, § 3 (10), to reach and apply the obligation of the defendant Massachusetts Bonding and Insurance Company as the insurer of the defendant Brasor under a compulsory motor vehicle liability insurance policy to the payment of a judgment recovered by the plaintiff against one Tannyhill.
The demurrer was rightly sustained. It appears from the bill itself that the liability which resulted in the plaintiff’s judgment against Tannyhill was not of the kind which is covered by a compulsory policy. It was not “for bodily injuries” to the plaintiff or for “consequential damages consisting of expenses incurred by a husband, wife, parent or guardian for medical, nursing, hospital or surgical services in connection with or on account of such bodily injuries,” as provided in the compulsory policy. G. L. (Ter. Ed.) c. 90, § 34A. The judgment was rendered against Tannyhill as the servant of the plaintiff for sums which the plaintiff had been compelled to pay to persons who had been injured by Tannyhill’s negligence while driving Eraser’s insured automobile in the course of his employment by the plaintiff. To hold that a claim against an agent to recover the money loss caused by his inefficiency is a claim for personal injury would stretch the words of the statute and of the policy beyond reason and beyond the purpose of the compulsory insurance law, especially in view of the careful definition in the statute itself of the type of consequential damages recoverable under the policy by persons not themselves suffering bodily injury. Cormier v. Hudson, 284 Mass. 231, 236. Wilson v. Grace, 273 Mass. 146, 154. Bartlett v. Hall, 288 Mass. 532. Compare McAdam v. Federal Mutual Liability Ins. Co. 288 Mass. 537.
*12It becomes unnecessary to deal with questions raised by the plea or with other matters argued, some of which suggest that there may be other serious obstacles to the plaintiff’s success.

Interlocutory decree affirmed.


Final decree affirmed with costs.